Citation Nr: 0021686	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for kidney cancer, and 
skin cancer as a result of exposure to herbicides.
 
2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a heart disorder, 
secondary to posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from June 1948 to December 1968. The 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A video hearing was held in May 2000, before the Board Member 
rendering this decision, sitting in Washington, DC, and the 
appellant and his representative sitting in Montgomery, 
Alabama.  The Board Member has been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 2000).  A transcript of the 
hearing testimony is on file.

At the video hearing, it was noted that one issue certified 
for appellate review was entitlement to service connection 
for a nervous disorder secondary to PTSD.  It was further 
noted that, in reality, the issue for which consideration was 
desired was entitlement to an increased rating for PTSD.  
Thus the issue of service connection for a nervous disorder 
secondary to PTSD has been withdrawn.  Testimony was taken on 
the issue of entitlement to an increased rating for PTSD, and 
that issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary and available for an 
equitable disposition of the appellant's claims has been 
obtained by the RO, to the extent possible.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  Appellant's kidney cancer, and skin cancer disorders, are 
not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam, nor are they shown to be 
etiologically or causally related to active duty service or 
any incident therein.  

4.  The appellant's available service medical records, are 
silent as to any lower back disorder, or injury in service.

5.  There is no post-service clinical evidence of treatment 
for any lower back pathology until April 1996.  The back 
disorder is not shown to be related to any in-service 
occurrence or event.

6.  There is no medical opinion linking a heart disorder to 
service or to service connected PTSD disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for kidney 
cancer, or skin cancer, on a direct basis or as a result of 
exposure to herbicides during active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309 (1999).

2.  The claim for service connection for a lower back 
disorder is not well grounded. 38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a heart 
disorder, including as secondary to PTSD. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, should 
also be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Some disorders, including carcinoma may be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 113, 1137; 38 C.F.R. §§ 3.307, 
3.309.


a. Service connection for kidney cancer, and skin cancer as a 
result of exposure to herbicides

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran contends, in essence, that he is entitled to 
service connection for kidney cancer and skin cancer as a 
result of Agent Orange exposure. Specifically, in October 
1997, he filed a claim for the aforementioned conditions as 
secondary to exposure to Agent Orange. The claim was denied 
by rating decision dated in August 1998, both on a direct 
basis, as the claimed disorders were not treated or diagnosed 
in service, and on a secondary basis, as they were not 
presumptive conditions.

At a video Board hearing in May 2000, the veteran testified, 
in essence, that he did not have any medical evidence or 
opinion relating his claimed disorders to exposure to 
herbicides.  His testimony, in essence, indicated that his 
physician did not make any determination, "but-uh-he-he 
is well aware-the Agent Orange causes cancer."  When asked 
by the chairman, what made him think there was a relationship 
between his cancers and herbicide exposure, he replied, 
"Just that I was in Vietnam and exposed to Agent Orange---
."

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  In any 
event these are not diseases which warrant service connection 
on a presumptive basis for exposure to Agent Orange. 
38 C.F.R. § 3.309 (1999).   Because the veteran's claimed 
conditions are excluded from the diseases for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted, the claims must be denied as not well 
grounded.  See McCartt v. West, 12 Vet. App. 164 (1999).

Moreover, the claims must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking kidney cancer, and/or skin cancer with any in-service 
occurrence or event.  Specifically, there was no mention of 
any such disorder or event in service, nor has any medical 
examiner attributed his current kidney, or skin cancer 
conditions, to his active service.  Thus, a direct causal 
link, if any, and exposure to Agent Orange or active duty 
service has not been demonstrated.  Furthermore, neither of 
the cancers was first shown to be manifested within 1 year 
following separation from service, and as such they may not 
be presumed to have been incurred therein.


b. Service connection for a back disorder

The veteran's available service medical records contains 
several service examinations, re-enlistment examinations, and 
his July 1968 retirement examination which are silent as to 
any complaints, diagnoses or findings of a chronic back 
disorder.  He was seen in early May 1951, with a reported 
injury while playing volleyball the prior month.  A back 
strain was the impression and he was given heat.  After a 
second heat treatment there were no more complaints.  At the 
time of his physical examination at service separation, he 
denied recurrent back pain, and as noted, none was found.

The earliest reported post-service treatment was noted in an 
April 1996 medical history noting that he complained of acute 
low back pain for one month after moving furniture.  X-rays 
revealed compression fractures at T9-11, and L2.  

He underwent a follow-up whole body bone scan which revealed 
multiple areas of increased uptake at T9-11, and L2.  
Thoracic spine x-rays revealed diffuse osteopenia with mild 
flattening of several of the vertebral bodies, most 
pronounced at T9, corresponding to increased activity on the 
bone scan.  

There is no post-service medical evidence submitted earlier 
than 1996.  This evidence reveals treatment and diagnoses for 
carcinoma of the kidney, coronary artery disease, back pain, 
PTSD, and other unrelated disorders.  The record reveals that 
the primary impression was that the back pain may have been 
related to, or caused by metastasis of his carcinoma.  This 
was ruled out by a July 1997 open biopsy.  In any event, none 
of the medical evidence indicates a nexus between the current 
back disorder and service or inservice occurrence or event.

What is lacking in establishing a well-grounded claim is 
competent medical evidence of a back disorder, or injury in 
service, and competent medical evidence to link a back 
disorder, if any, with the veteran's service.  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for a back disorder, and thus 
the claim must be denied.


c. Service connection for a heart disorder, secondary to PTSD

The veteran claims that he developed a heart condition as a 
result of his service-connected PTSD.  His service records 
are entirely silent as to any heart conditions.  The post- 
service medical record shows that in April 1995, he was 
diagnosed with coronary artery disease.  He underwent bypass 
grafting in May 1995.  

The medical evidence of record also includes extensive 
private and VA medical records revealing treatment for 
several chronic disorders, including coronary artery disease, 
musculoskeletal disorders, renal disorders, kidney cancer, 
skin cancer, and PTSD.  None of the records contain any 
medical opinion that the veteran's heart disability was 
caused by his PTSD.  In fact, a medical notation reported 
that prior to his coronary bypass surgery, he smoked up to 4 
packs of cigarettes a day.  He also had a history of 
shortness of breath.

In the absence of competent evidence providing a medical 
relationship between the onset or aggravation of the heart 
disease by the PTSD, the claim is not well grounded.  As 
noted, there has been no such competent evidence offered in 
this case, and as a result the claim is denied.


Summary

In conclusion, the Board has considered the veteran's 
statements and sworn testimony that his kidney cancer, and 
skin cancer were the result of exposure to herbicides in 
service; that his back disorder was the result of his 
military service; and, that his heart disorder was secondary 
to PTSD.  Although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no relationship between his claims 
on appeal and his active duty service.  The veteran lacks the 
medical expertise to offer an opinion as to the diagnosis of 
any current disorder, as well as to the medical causation of 
the claimed disabilities.  Id.  In the absence of competent, 
credible evidence of a causal relationship, service 
connection is not warranted as the claims are not well 
grounded and must be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for a well grounded claim.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  Thus, 
the Board finds that there is no competent clinical evidence 
of record indicating that the veteran's claims on appeal were 
attributable to or the result of his military service.  
Therefore, the Board must conclude that the veteran's claims 
are not well grounded and are, therefore, denied.


ORDER

Entitlement to service connection for kidney cancer, and skin 
cancer as a result of exposure to herbicides, is denied on 
the basis that the claim is not well grounded.

Entitlement to service connection for a back disorder is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for a heart disorder, 
secondary to PTSD is not well grounded and must be denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



